Title: To James Madison from George Graham, 6 September 1815
From: Graham, George
To: Madison, James


                    
                        Dear Sir,
                        Department of War, 6. September 1815.
                    
                    I have the honor to transmit a list of the names of all the applicants on the files of this department for filling vacancies in the Medical staff, and a statement of those vacancies.
                    Both the gentlemen applying to fill the vacancy of regimental surgeon, are well recommended, and stand high; both as to talents and services, Dr. Buckner particularly.
                    All the applicants for regimental surgeons mates have fair pretensions, except Drs. Judson and Scott. Dr. Scott was recommended by the board of officers, but his name was erased by mr. Dallas on the representations

of the Adjutant General. I have the honor to be, with the greatest respect, your Obedt. Servant.
                    
                        
                            Geo: Graham
                        
                    
                